Citation Nr: 0525705	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  94-33 225	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for high blood 
pressure, claimed to be associated with an undiagnosed 
illness.

2.  Entitlement to service connection for symptoms including 
numbness of the lower extremities, claimed to be associated 
with an undiagnosed illness.

3.  Entitlement to service connection for symptoms including 
headaches and dizziness, claimed to be associated with an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973 and from December 1990 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from February 1996 and subsequent rating decisions of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 2000, the Board remanded the case to the RO for 
additional development of the evidence.  At that time, there 
was an additional claim before the Board for service 
connection for post-traumatic stress disorder (PTSD) and 
psychotic features due to an undiagnosed illness.  But in an 
April 2002 rating decision, the RO granted service connection 
for PTSD and assigned the maximum 100 percent evaluation 
retroactively effective from November 1994.  So that claim 
has been resolved and, therefore, is no longer before the 
Board.  See, e.g., Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

Even more recently, in a June 2002 decision, the Board denied 
still additional claims for service connection for 
disabilities manifested by sleep disturbance and abnormal 
weight loss, also allegedly due to undiagnosed illnesses.

In September 2003, the Board remanded to the RO the remaining 
claims on appeal for further development and consideration.  
These claims were for service connection for high blood 
pressure, tachycardia, numbness of the lower extremities, and 
for headaches and dizziness.

And in a November 2004 rating decision, on remand, the RO 
also granted service connection for tachycardia.  So only the 
claims indicated remain.



As for the claims for service connection for high blood 
pressure, headaches and dizziness, they will be adjudicated 
in this decision.  Whereas, unfortunately, the claim for 
service connection for numbness of the lower extremities must 
be again REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal for service connection 
for high blood pressure, headaches and dizziness.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's high blood pressure began in service.

4.  The veteran's subjective complaint of dizziness has been 
attributed to a hearing disability.  

3.  The veteran's headaches have been attributed to a known 
diagnosis, tension headaches.




CONCLUSIONS OF LAW

1.  The veteran's high blood was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's headaches and dizziness, however, were not 
incurred in service and are not due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  



In the case at hand, the RO initially denied the claims at 
issue in February 1996, so several years before the VCAA even 
existed.  And in Pelegrini II, the U.S. Court of Appeals for 
Veterans Claims (Court) clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (here, because the VCAA did not exist when 
the RO initially considered the claims), VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew as if that decision was never made.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  And this already has occurred in 
this particular instance.  See, too, Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

The Board reiterates the initial rating decision in February 
1996 was promulgated before the implementation of the VCAA.  
Therefore, that rating decision could not have possibly 
satisfied its requirements.  And since the enactment of the 
VCAA in November 2000, the RO has sent the veteran a VCAA 
letter in April 2004, given him an opportunity to identify 
and/or submit additional supporting evidence in response, and 
subsequently readjudicated his claims on the merits with 
specific consideration of the VCAA.  The VCAA letter, which 
preceded the RO's readjudication of his claims, explained the 
type of evidence that needed to be submitted for him to 
prevail on these claims, what evidence he should submit, 
and what evidence the RO would obtain for him.  As well, the 
RO cited the regulations pertaining to the VCAA in the 
November 2004 supplemental statement of the case (SSOC).  
Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
mere harmless error.  See, e.g., Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this deficiency.)

As mentioned, according to Pelegrini II, the "fourth 
element" of the VCAA requires that VA request the veteran 
provide any evidence in his possession pertaining to his 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that he provide any evidence in his 
possession pertaining to his claims, this is nonprejudicial.  
The RO has consistently requested that he provide information 
supporting his claims, including in the April 2004 VCAA 
letter.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (requesting additional evidence supportive of the 
claim rather than evidence that pertains does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists).

There are no outstanding records to obtain.  The veteran's 
service medical records were obtained.  When he has provided 
information about where he was treated for the conditions at 
issue since service, VA has obtained these records.  In 
addition, several VA medical examinations were provided for 
opinions regarding the etiology of the conditions in 
question.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Consequently, the record is sufficient for a decision on 
these claims as he has been provided every opportunity to 
submit evidence and argument in support of them.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Thus, he clearly is 
not prejudiced by the Board deciding these claims at this 
juncture because he is fully aware of what the evidence needs 
to show.  And this true even were the Board to assume, 
for the sake of argument, that his VCAA notice is somehow 
inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
128-30 (2005) (if VA fails to inform the veteran regarding 
what information and evidence is necessary to substantiate 
the claim, VA must demonstrate there was clearly no prejudice 
to him based on any failure to give such notice).  



Thus, there is no evidence that could be obtained that is 
missing from the record for the veteran to prevail on the 
claims, so, again, the timing of the VCAA notice was merely 
harmless error.  VAOPGCPREC 7-2004.  And for the reasons 
indicated, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.  That is to say, "the record has been fully 
developed, " and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability due to a 
disease contracted or an injury sustained while on active 
duty in the military, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).



Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2004); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (codified 
at 38 C.F.R. § 3.317(a)(1)(i)).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

For purposes of this section the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, and the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d) (2004).

The veteran, having served in the Southwest Asia theater of 
operations during the Persian Gulf War, is therefore entitled 
to this presumption.  

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35702-10 (July 6, 2000), and 66 
Fed. Reg. 58784-85 (Nov. 23, 2001).

On June 10, 2003, VA's Undiagnosed Illness regulations were 
amended to reflect the statutory provisions of the Veterans 
Education and Benefits Expansion Act of 2001.  In accordance 
with statutory provisions, the amendments are applied 
retroactively.  The amendments to 38 C.F.R. § 3.317 are 
applicable on and from March 1, 2002.  Since the revision to 
38 C.F.R. § 3.317 occurred during the pendency of the appeal, 
VA must consider both the former and revised criteria and 
apply the version that is "most favorable" to the veteran.  
VA cannot, however, apply the revised criteria before their 
effective date.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In any 
event, in this case, the new version of the regulation is 
facially more favorable to the veteran because it more 
broadly defines a qualifying chronic disability, and provides 
additional avenues to ease some evidentiary burdens in this 
case, infra.  Because it is now easier to establish service 
connection for an "undiagnosed illness," no further action on 
this question is necessary or warranted in this case, and no 
prejudice to the veteran results from the Board's 
consideration of the new regulation.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

An "undiagnosed illness" is one that by history, physical 
examination and laboratory tests cannot be attributed to a 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

Additionally, a "qualifying chronic disability" is defined as 
either:  (1) an undiagnosed illness, or (2) medically 
unexplained chronic multisymptom illnesses, such as:  Chronic 
Fatigue Syndrome, Fibromyalgia, Irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria, and (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  38 
C.F.R. §§ 3.317(a)(2)(i)(A); (a)(2)(i)(B)(1)-(4); 
and (a)(2)(i)(C).

The supplementary information included with the new 
regulation defines the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, which is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  However, 
"chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained."  With respect to the intended distinction 
between these two groups, the Joint Explanatory Statement 
said:  "[t]he Committees do not inten[d] this definition to 
assert that the cited syndromes can be clinically or 
scientifically linked to Gulf War service based on current 
evidence, nor do they intend to include chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology such as diabetes or multiple sclerosis."

Thus, it appears that a "qualifying chronic disability" under 
38 U.S.C.A. § 1117 now includes instances where certain 
diagnosed or assessed chronic multisymptom illnesses are 
manifested, and even now includes a diagnosed illness, if 
that specific type of diagnosed illness is one for which a 
presumption of service connection is available under VA 
regulation.

As yet, VA has not identified any illness other than the 
three identified in section 202(a) as a "medically 
unexplained chronic multisymptom illness," and it is 
therefore specified in new § 3.317(a)(2)(i)(B)(1) through (3) 
that only chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome currently meet this definition.  It 
is also provided in new § 3.317(a)(2)(i)(B)(4) that the list 
may be expanded in the future when the Secretary determines 
that other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."  See generally, 68 
Fed. Reg. 34, 539.

The disability at issue, however, must still be "chronic" in 
the sense that:  (1) it has existed for at least 6 months, or 
(2) has exhibited intermittent episodes of improvement or 
worsening over a 6-month period.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

Additionally, this chronic disability must still be exhibited 
by "objective indications."  38 U.S.C.A. § 3.317(a)(1).  This 
includes both "signs," and other indicators that are "non-
medical," but capable of independent verification.  38 C.F.R. 
§ 3.317(a)(1)(3); see also 38 C.F.R. § 3.317(b).

Even after the consideration afforded above, however, 
compensation will not be paid if:  (1) there is affirmative 
evidence that an undiagnosed illness either was not incurred 
during active service, or (2) there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event, or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
This burden may not be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Regarding his claim for high blood pressure, the veteran did 
not receive a diagnosis of this condition while in service or 
within the general one-year presumptive period following his 
discharge for certain chronic conditions, per se, like 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. § 3.303, 3.307, 3.309.  But the examiner who 
conducted the June 2004 VA cardiology consultation opined 
that, since the veteran's first recording of mild 
hypertension was in September 1992, it is at least as likely 
as not he had episodes of undiagnosed labile hypertension 
during service between December 1990 and May 1991.  So based 
on this unrefuted medical opinion, service connection is 
warranted for high blood pressure.  Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



The Board also realizes the veteran believes he developed 
dizziness and headaches during his active service in the 
Persian Gulf War, too.  However, the weight of the objective 
medical evidence on file shows otherwise.  These symptoms 
were not reported at any time in his service medical records.  
And concerning his dizziness, specifically, the physician who 
conducted the May 2004 VA neurological follow-up evaluation 
determined the veteran's dizziness was likely peripheral in 
etiology and attributed it to his known hearing disability.  
This physician also diagnosed his headaches as "tension" 
headaches, i.e., a known diagnosis, as opposed to an 
undiagnosed illness.

The veteran's unsubstantiated opinions and statements 
asserting that his dizziness and headaches are the result of 
symptoms of an undiagnosed illness related to his military 
service during the Gulf War are not competent evidence in 
this case.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. 
App. 230 (1999).

Therefore, the Board must conclude there is no competent 
evidence the veteran has any undiagnosed disability 
manifested by headaches and/or dizziness due to his Persian 
Gulf War service under the provisions of 38 C.F.R. 3.317.  
The preponderance of the evidence is against these claims, so 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 
3.102; see also Schoolman v. West, 12 Vet. App. 307, 311 
(1999), Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, 
the appeal for these claims must be denied.


ORDER

The claim for service connection for high blood pressure is 
granted.

The claim for service connection for headaches and dizziness 
is denied.




REMAND

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In September 2003, the Board remanded the claim for service 
connection for numbness of the lower extremities to the RO 
for an opinion regarding the etiology of this disorder.  The 
physician who conducted the May 2004 VA neurological follow-
up evaluation, in response, stated the veteran's diabetes may 
contribute to the numbness in his lower extremities (i.e., 
diabetic peripheral neuropathy), and that it is uncertain 
whether his exposure to toxic fumes played a significant role 
in the disease.  It still must be indicated, however, whether 
it is at least as likely as not he has a current disability 
manifested by numbness in his lower extremities due to an 
undiagnosed illness.  The VA neurologist who evaluated the 
veteran in May 2004 did not fully respond to this important 
question.  So a more definitive opinion is needed before the 
Board can render a fair decision on this issue.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  If possible, have the VA neurologist 
who evaluated the veteran in May 2004 
submit an addendum to the report of that 
follow-up examination indicating whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) he has a 
current disability manifested by numbness 
in his lower extremities due to an 
undiagnosed illness.  To facilitate the 
opinion, send the claims folder - 
including a complete copy of this remand, 
to the examiner for a review of the 
veteran's pertinent medical history.  The 
examiner should discuss the rationale of 
the opinion.



*If, for whatever reason, it simply is 
not possible to have that VA physician 
comment further, then have the veteran 
reexamined to obtain a medical opinion 
responding to this question.

2.  Then readjudicate this claim based on 
the additional evidence obtained.  If it 
is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


